 1

 2                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 3                                      SAN FRANCISCO DIVISION

 4

 5   EDUARDO PEÑA, individually and on behalf
     of all others similarly situated,
 6                                                       CASE NO. 19-cv-04065-MMC
 7                  Plaintiff,

 8          v.                                           STIPULATED PROTECTIVE ORDER

 9   WELLS FARGO BANK, N.A.,
10                  Defendant.
11

12   1.     PURPOSES AND LIMITATIONS
13          Disclosure and discovery activity in this action are likely to involve production of confidential,
14   proprietary, or private information for which special protection from public disclosure and from use for
15   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
16   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
17   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
18   discovery and that the protection it affords from public disclosure and use extends only to the limited
19   information or items that are entitled to confidential treatment under the applicable legal principles. The
20   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
21   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
22   procedures that must be followed and the standards that will be applied when a party seeks permission
23   from the court to file material under seal.
24   2.     DEFINITIONS
25          2.1     Challenging Party: a Party or Non-Party that challenges the designation of information
26   or items under this Order.
27          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
28   generated, stored or maintained) or tangible things outlined below. The term “Confidential Information”

                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    CASE NO. 19-cv-04065-MMC
 1   is intended to be given a liberal construction and includes, but is not limited to:

 2                 (a) any information protected from disclosure by any federal law, state law, judicial or

 3   administrative order, Federal Rule of Civil Procedure, or Local Rule for the District Court for the

 4   Northern District of California;

 5                 (b) any information regarding or relating to the immigration history or status of Plaintiff or

 6   class members other than the fact they have or had DACA, or the immigration history or status of the

 7   immediate family of Plaintiff or class members; and

 8                 (c) information not in the public domain that reflects confidential or publicly sensitive

 9   financial or commercial information, matters that constitute trade secrets pursuant to applicable law,

10   non-public personal information of third parties or customers, including information that identifies the

11   personal or financial information for a given person, including name, address, account number, social

12   security number, individual taxpayer identification number, date of birth, telephone number, place or

13   position of work, or other identifying information. Excluded from protection under this paragraph is the

14   name of Plaintiff.

15           2.3       Counsel (without qualifier): Counsel for Plaintiff and counsel for Defendant.

16           2.4       Designating Party: a Party or Non-Party that designates information or items that it

17   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

18           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or

19   manner in which it is generated, stored, or maintained (including, among other things, testimony,

20   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

21   in this matter.

22           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

23   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

24   in this action.

25           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

26   does not include Outside Counsel of Record or any other outside counsel.

27           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity

28   not named as a Party to this action.
                                                            15
                                                                                STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-cv-04065-MMC
 1           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action but

 2   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 3   party or are affiliated with a law firm which has appeared on behalf of that party.

 4           2.10   Party: any party to this action, including all of its officers, directors, employees, and

 5   Outside Counsel of Record (and their support staffs).

 6           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

 7   this action.

 8           2.12   Professional Vendors: persons or entities that provide litigation support services (e.g.,

 9   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

10   retrieving data in any form or medium) and their employees and subcontractors.

11           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

12   “CONFIDENTIAL.”

13           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

14   Producing Party.

15   3.      SCOPE

16           The protections conferred by this Stipulation and Order cover not only Protected Material (as

17   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

18   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

19   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

20   conferred by this Stipulation and Order do not cover the following information: (a) any information that

21   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

22   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this

23   Order, including becoming part of the public record through trial or otherwise; and (b) any information

24   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

25   disclosure from a source who obtained the information lawfully and under no obligation of

26   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

27   separate agreement or order.

28   4.      DURATION
                                                          15
                                                                               STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 19-cv-04065-MMC
 1           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 2   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 3   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 4   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and

 5   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

 6   for filing any motions or applications for extension of time pursuant to applicable law.

 7   5.      DESIGNATING PROTECTED MATERIAL

 8           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

 9   Party that designates information or items for protection under this Order must take care to limit any

10   such designation to specific material that qualifies under the appropriate standards.

11           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

12   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

13   or retard the case development process or to impose unnecessary expenses and burdens on other parties)

14   expose the Designating Party to sanctions.

15           If it comes to a Designating Party’s attention that information or items that it designated for

16   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

17   that it is withdrawing the mistaken designation.

18           5.2     Personally Identifying Information. Defendant may be producing or creating records in

19   this lawsuit that contain Personally Identifying Information of customers or putative class members

20   other than Plaintiff, which may include name, mailing address, telephone numbers, email addresses or

21   other personally identifiable information that can be used on its own or with other information to

22   identify, contact or locate an individual (“PII”). The Parties agree that, absent a Court order, Defendant

23   may redact PII unrelated to Plaintiff, and to the extent that it does not redact PII, the Parties agree that all

24   PII will be treated as CONFIDENTIAL, pursuant to the terms of this Order and subject to the limits of

25   Federal Rule of Civil Procedure 5.2. Absent an Order of this Court, neither Plaintiff nor his counsel

26   shall use PII obtained solely from documents produced by Defendant to communicate with any of

27   Defendant’s customers. Nothing in this Order shall be construed as a waiver by Defendant of its

28   position that it is entitled to redact PII or a waiver by Plaintiff of its position that he is entitled to
                                                             15
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                         CASE NO. 19-cv-04065-MMC
 1   discovery of putative class members, including their contact information and other PII.

 2          5.3      Manner and Timing of Designations. Except as otherwise provided in this Order (see,

 3   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

 4   Discovery Material that qualifies for protection under this Order must be clearly so designated before

 5   the material is disclosed or produced.

 6          Designation in conformity with this Order requires:

 7                (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 8   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

 9   “CONFIDENTIAL” to every page of each document that contains protected material.

10          A Party or Non-Party that makes original documents or materials available for inspection need

11   not designate them for protection until after the inspecting Party has indicated which material it would

12   like copied and produced. During the inspection and before the designation, all of the material made

13   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

14   the documents it wants copied and produced, the Producing Party must determine which documents, or

15   portions thereof, qualify for protection under this Order. Then, before producing the specified

16   documents, the Producing Party must affix the “CONFIDENTIAL” legend to every page of each

17   document that contains Protected Material.

18                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

19   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,

20   all protected testimony. Otherwise, depositions or other pretrial or trial proceedings may be designated

21   “CONFIDENTIAL” by providing written notice to the other Party within thirty (30) days of receipt of

22   the hard copy transcript of the specific pages and lines in which the “CONFIDENTIAL” material

23   appears.

24                (c) for information produced in some form other than documentary and for any other

25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

26   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or

27   portions of the information or item warrant protection, the Producing Party, to the extent practicable,

28   shall identify the protected portion(s).
                                                           15
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                       CASE NO. 19-cv-04065-MMC
 1          5.4      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 2   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 3   protection under this Order for such material. Upon timely correction of a designation, the Receiving

 4   Party must make reasonable efforts to assure that the material is treated in accordance with the

 5   provisions of this Order.

 6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or

10   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

11   confidentiality designation by electing not to mount a challenge promptly after the original designation

12   is disclosed.

13          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

14   providing written notice of each designation it is challenging and describing the basis for each challenge.

15   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

16   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

17   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

18   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

19   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for

20   its belief that the confidentiality designation was not proper and must give the Designating Party an

21   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

22   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

23   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

24   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

25   timely manner.

26          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

27   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7

28   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
                                                           15
                                                                                STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-cv-04065-MMC
 1   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

 2   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

 3   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

 4   paragraph. Failure by the Designating Party to make such a motion including the required declaration

 5   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for

 6   each challenged designation. In addition, the Challenging Party may file a motion challenging a

 7   confidentiality designation at any time if there is good cause for doing so, including a challenge to the

 8   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this

 9   provision must be accompanied by a competent declaration affirming that the movant has complied with

10   the meet and confer requirements imposed by the preceding paragraph.

11          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

12   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

13   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

14   Designating Party has waived the confidentiality designation by failing to file a motion to retain

15   confidentiality as described above, all parties shall continue to afford the material in question the level

16   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

17   challenge.

18   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

19          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

20   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

21   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

22   categories of persons and under the conditions described in this Order. When the litigation has been

23   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

24   DISPOSITION).

25          Protected Material must be stored and maintained by a Receiving Party at a location and in a

26   secure manner that ensures that access is limited to the persons authorized under this Order.

27          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

28   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information
                                                          15
                                                                               STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 19-cv-04065-MMC
 1   or item designated “CONFIDENTIAL” only to:

 2                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 3   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 4   litigation;

 5                 (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 6   to whom disclosure is reasonably necessary for this litigation;

 7                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 8   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

 9   Be Bound” (Exhibit A);

10                 (d) the court and its personnel;

11                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

12   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

13   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

16   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

17   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

18   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

19                 (g) the author or recipient of a document containing the information or a custodian or other

20   person who otherwise possessed or knew the information.

21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

22           LITIGATION

23           If a Party is served with a subpoena or a court order issued in other litigation that compels

24   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

25                 (a) promptly notify in writing the Designating Party. Such notification shall include a copy

26   of the subpoena or court order;

27                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the

28   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                                            15
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                        CASE NO. 19-cv-04065-MMC
 1   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 2               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 3   Designating Party whose Protected Material may be affected.

 4            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 5   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

 6   determination by the court from which the subpoena or order issued, unless the Party has obtained the

 7   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

 8   protection in that court of its confidential material – and nothing in these provisions should be construed

 9   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

10   court.

11   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

12            LITIGATION

13               (a) The terms of this Order are applicable to information produced by a Non-Party in this

14   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

15   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

16   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

17               (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

18   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

19   Party not to produce the Non-Party’s confidential information, then the Party shall:

20                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

21   the information requested is subject to a confidentiality agreement with a Non-Party;

22                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

23   litigation, the relevant discovery request(s), and a reasonably specific description of the information

24   requested; and

25                    (3) make the information requested available for inspection by the Non-Party.

26               (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

27   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

28   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
                                                          15
                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    CASE NO. 19-cv-04065-MMC
 1   protective order, the Receiving Party shall not produce any information in its possession or control that

 2   is subject to the confidentiality agreement with the Non-Party before a determination by the court.

 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

 4   protection in this court of its Protected Material.

 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

 7   to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 8   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 9   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

10   inform the person or persons to whom unauthorized disclosures were made of all the terms of this Order,

11   and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

12   that is attached hereto as Exhibit A.

13   11.    UNINTENTIONAL PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14          MATERIAL

15          a.      The production of documents (including both paper documents and electronically stored

16   information) subject to protection by the attorney-client, the Bank Examination privilege and/or

17   protected by the work-product, joint defense or other similar doctrine, or by another legal privilege

18   protecting information from discovery, shall not constitute a waiver of any privilege or other protection,

19   provided that the Producing Party promptly notifies the Receiving Party, in writing, of the production

20   after its discovery of the same.

21          b.      If the Producing Party promptly notifies the Receiving Party after discovery that

22   privileged materials (hereinafter referred to as the “Identified Materials”) have been produced, the

23   Identified Materials and all copies of those materials shall be returned to the Producing Party or

24   destroyed or deleted, on request of the Producing Party. If the Receiving Party has any notes or other

25   work product reflecting the contents of the Identified Materials, the Receiving Party will not review or

26   use those materials unless a court later designates the Identified Materials as not privileged or protected.

27          c.      The Identified Materials shall be deleted from any systems used to house the documents,

28   including document review databases, e-rooms and any other location that stores the documents. The
                                                           15
                                                                                STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-cv-04065-MMC
 1   Receiving Party may make no use of the Identified Materials during any aspect of this matter or any

 2   other matter, including in depositions or at trial, unless the documents are later designated by a court as

 3   not privileged or protected. A Receiving Party need not delete metadata load file entries for Identified

 4   Items contained within production deliverables. If the Producing Party wishes those entries to be

 5   deleted, it must produce replacement load files.

 6          d.      The contents of the Identified Materials shall not be disclosed to anyone who was not

 7   already aware of the contents of them before the notice was made.

 8          e.      If any Receiving Party is in receipt of a document from a Producing Party which the

 9   Receiving Party has reason to believe is privileged, the Receiving Party shall in good faith take

10   reasonable steps to promptly notify the Producing Party of the production of that document so that the

11   Producing Party may make a determination of whether it wishes to have the documents returned or

12   destroyed pursuant to this Stipulated Protective Order.

13          f.      The party returning the Identified Materials may move the Court for an order compelling

14   production of some or all of the material returned or destroyed, but the basis for such a motion may not

15   be the fact or circumstances of the production.

16          g.      This Order is an Order entered under Rule 502(d) of the Federal Rules of Evidence and

17   thus the disclosure of Identified Materials is not a waiver of the privilege in any other federal or state

18   proceeding.

19          h.      This stipulated agreement set forth in Paragraph 11 and its subparts does not constitute a

20   concession by any party that any documents are subject to protection by the attorney-client privilege, the

21   work product doctrine or any other potentially applicable privilege or doctrine. This agreement also is

22   not intended to waive or limit in any way either party’s right to contest any privilege claims that may be

23   asserted with respect to any of the documents produced except to the extent stated in the agreement.

24   12.    MISCELLANEOUS

25          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

26   modification by the court in the future. Further, this Order shall not preclude a Party from seeking and

27   obtaining from the Court additional protection with respect to the issues addressed in the Order. The

28   Parties agree that this Order is without prejudice to any position either Party may take in any other cases.
                                                          15
                                                                                STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-cv-04065-MMC
 1          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 2   Party waives any right it otherwise would have to object to disclosing or producing any information or

 3   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 4   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

 5          12.3    Filing Protected Material. Without written permission from the Designating Party or a

 6   court order secured after appropriate notice to all interested persons, a Party may not file in the public

 7   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

 8   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

 9   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

10   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue

11   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

12   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

13   denied by the court, then the Receiving Party may file the information in the public record pursuant to

14   Civil Local Rule 79-5(e) unless otherwise instructed by the court.

15   13.    FINAL DISPOSITION

16          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

17   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

18   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

19   and any other format reproducing or capturing any of the Protected Material. Whether the Protected

20   Material is returned or destroyed, the Receiving Party must submit a written certification to the

21   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline

22   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or

23   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,

24   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding

25   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

26   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

27   expert reports, attorney work product, and consultant and expert work product, even if such materials

28   contain Protected Material. Any such archival copies that contain or constitute Protected Material
                                                           15
                                                                                STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-cv-04065-MMC
 1   remain subject to this Protective Order as set forth in Section 4 (DURATION).

 2   14.    SHIPPING PROTECTED MATERIAL.

 3          When any Receiving Party ships any Discovery Material to others designated in this Order as

 4   authorized to receive Discovery Material, the Receiving Party will encrypt any electronic data (if the

 5   Discovery Material is in that format) and supply the password in separate correspondence to the

 6   recipient. If the Discovery Material is in hard copy/paper form, the Receiving Party will ship the

 7   Discovery Material using secure packaging tape via Federal Express or UPS and retain a tracking

 8   number for the materials. If the Receiving party learns at any time that Discovery Material may have

 9   been retrieved or viewed by unauthorized parties during shipment, it will immediately notify the

10   Producing Party and take all reasonable measures to retrieve the improperly disclosed Discovery

11   Material.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        15
                                                                             STIPULATED PROTECTIVE ORDER
                                                                                   CASE NO. 19-cv-04065-MMC
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3   OUTTEN & GOLDEN LLP                            MCGUIREWOODS LLP

 4
     By: /s/ Ossai Miazad                           By: /s/ K. Issac deVyver
 5

 6   Attorneys for Plaintiff and the                Attorneys for Defendant
 7   Proposed Class Members

 8         IT IS ORDERED that the forgoing Agreement is approved.

 9

10

11   Dated:
                                       THE HONORABLE MAXINE M. CHESNEY
12                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 15
                                                                     STIPULATED PROTECTIVE ORDER
                                                                           CASE NO. 19-cv-04065-MMC
 1                                                   EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or type

 4   full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern District

 6   of California on [date] in the case of Peña v. Wells Fargo Bank, N.A., Case No. 19-cv-04065-MMC. I

 7   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 8   understand and acknowledge that failure to so comply could expose me to sanctions and punishment in

 9   the nature of contempt. I solemnly promise that I will not disclose in any manner any information or

10   item that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

11   with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                          15
                                                                               STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 19-cv-04065-MMC
